Citation Nr: 1019086	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1970 to December 1971.  Service in the Republic of 
Vietnam and receipt of the Combat Infantryman Badge are 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted service connection for PTSD 
and assigned an initial 30 percent disability rating, 
effective July 8, 2008. 

The Veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in July 2009.  At the Veteran's 
request, his hearing was rescheduled for August 2009.  He 
failed to report for this hearing.  The Veteran has provided 
no explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2009).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected PTSD has been manifested by chronic sleep 
impairment, depression, irritability, flashbacks, intrusive 
thoughts, and disturbances of motivation and mood. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the Veteran's PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the September 2008 rating decision granted the Veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the initial rating assigned in that determination does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code for rating the 
disability at issue, and included a description of the rating 
formula for this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher initial 
rating for the service-connected disability at issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and provided him with a VA fee-basis examination.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  While the Veteran indicated that he 
received treatment for his PTSD in the 1970's and 1980's, he 
has indicated that these treatment records have been 
destroyed or are unavailable.  See a February 2010 statement.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA fee basis examination in 
September 2008.  The report of this examination reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record, and 
pertinent to the rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

The September 2008 Fee Basis examiner indicated that the 
examination report was based on a personal interview with the 
Veteran, a review of his limited medical records and his DD 
214.  Accordingly, it is unclear whether the examiner 
reviewed the Veteran's claims folder.  In the event that the 
examiner did not review the Veteran's claims folder, the 
Veteran is not prejudiced thereby as the examiner considered 
medical history as reported by the Veteran which is 
consistent with that contained in the Veteran's claims 
folder.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2009).

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 9411.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  With 
the exception of eating disorders, all mental disorders are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read in pertinent part as 
follows: 

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV for rating purposes]. 

Analysis

The Veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  For reasons explained in greater 
detail below, the Board concludes that a 50 percent or higher 
rating is not warranted.  

As has been discussed above, assignment of a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A review of the evidence of record reveals that the Veteran's 
affect was described as normal during the September 2008 fee-
basis examination.  In this case, the evidence of record does 
not indicate that the Veteran has displayed a flattened 
affect during the appeal period. 

VA outpatient treatment records from December 2008 document 
that the Veteran reported speaking so slowly that other 
people have noticed.  However, the September 2008 fee-basis 
examiner indicated that the Veteran's communication and 
speech are within normal limits.  The record does not 
indicate that the Veteran has circumstantial, circumlocutory 
or stereotyped speech. 

In the September 2008 notice of disagreement, the Veteran 
indicated that he has panic attacks in public places.  During 
the September 2008 VA fee-basis examination, he reported 
having flashbacks and intrusive thoughts which make him feel 
very anxious.  However, the examiner noted that the Veteran's 
symptoms include sweaty palms and a racing heart and that 
these symptoms fall short of a diagnosed panic attacks.  [A 
panic attack is defined as "an episode of acute intense 
anxiety" with specific delineated symptoms.  See Dorland's 
Illustrated Medical Dictionary, 178 (30th ed. 2003).]  The 
examiner concluded that panic attacks are absent.  See the 
December 2008 examination report, page 4. Despite the 
Veteran's statements that he suffers panic attacks in public 
places, there is no competent evidence that describes him as 
having panic attacks, let alone panic attacks occurring more 
than once a week.  While the Veteran is competent to indicate 
that he experiences increased anxiety, he his not competent 
to diagnose his episodes as panic attacks.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The September 2008 VA fee-basis examiner noted that the 
Veteran's judgment was not impaired, his abstract thinking 
was normal and his memory was within normal limits.  There is 
no evidence to the contrary.  Accordingly, impaired judgment, 
impaired abstract thinking and impairment of short- and long-
term memory have not been demonstrated. 

The record indicates that the Veteran has had a number of 
jobs since separating from service.  During the September 
2008 VA fee-basis examination, the Veteran routinely 
described his work relationship with his supervisors and co-
workers as fair.  His relationship with his current 
supervisor and co-workers was described as "good."  While 
the Veteran has a persistent feeling of detachment or 
estrangement from others, the record indicates that he does 
have some "very close friends."  See the September 2008 VA 
examination, page 4; see also an August 2009 VA treatment 
record.  Accordingly, the record does not indicate that the 
Veteran has difficulty understanding complex commands or 
establishing effective work and social relationships. 

With respect to disturbances of mood and motivation, the 
September 2008 VA examination report indicates that the 
Veteran currently spends less time with others.  In his 
notice of disagreement, the Veteran indicated that he has 
does not want to have a personal relationship like marriage.  
He reported becoming more of a loner with little interest in 
past hobbies and activities.  See the December 2008 VA fee-
basis examination.  Based on the above, the Board will 
concede that the Veteran has disturbances of motivation and 
mood. 

In short, as described above, only one of the nine criteria 
necessary for a 50 percent rating have been met.  A review of 
the evidence of record indicates that the Veteran's 
psychiatric symptomatology centers on his difficulty 
sleeping, depression, irritability, flashbacks, and intrusive 
thoughts.  As detailed in the law and regulations section 
above, these symptoms are more congruent with the Veteran's 
currently assigned 30 percent disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.  

The Board additionally observes that the Veteran has been 
assigned a GAF score of 58.  As has been alluded to above, 
this score is reflective of moderate impairment due to PTSD, 
which is consistent with the Veteran's assigned 30 percent 
disability rating.

The Board has also considered the Veteran's entitlement to 70 
and 100 percent disability ratings.  The record indicates 
that the Veteran has not met any of the criteria for a 70 
percent rating.  He has denied having any suicidal ideation.  
See the September 2008 VA fee-basis examination; see also a 
December 200 VA outpatient treatment record.  While the 
Veteran has been described as irritable and prone to display 
outbursts of anger, there is no evidence that the Veteran's 
anger has resulted in periods of violence.  There is also no 
evidence of record indicating the Veteran has obsessional 
rituals which interfere with routine activities, illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Nor is there evidence of spatial 
disorientation, neglect of personal appearance and hygiene or 
an inability to establish and maintain effective 
relationships.

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
memory loss for names of close relatives, own occupation or 
own name, or inability to perform activities of daily living.  
The Board notes that the Veteran does not appear to endorse 
such extreme pathology. 

Thus, a review of the evidence indicates that symptomatology 
associated with the Veteran's PTSD most closely approximates 
that which allows for the assignment of a 30 percent 
evaluation.  An increased rating is therefore denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a disability rating other than the 
currently-assigned 30 percent.  The September 2008 VA fee-
basis examination, along with the outpatient treatment 
records indicate the disability has remained relatively 
stable at the 30 percent level throughout the period.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February 2009 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD; in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works in a cabinet shop.  While the record 
indicates that the Veteran has problems with irritability and 
anger outbursts, there is no indication that this disability 
creates any unusual employment impairment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.
ORDER

Entitlement to an initial disability rating in excess of 30 
percent for an acquired psychiatric disorder, to include PTSD 
and depression is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


